 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   G&G CLOSED CIRCUIT EVENTS,                          Case No.: 19cv1744 DMS (WVG)
     LLC,
12
                                        Plaintiff,       ORDER (1) GRANTING MOTION
13                                                       TO VACATE DEFAULT AND (2)
     v.                                                  DENYING AS MOOT MOTION FOR
14
                                                         DEFAULT JUDGMENT
     ORISCO LUCILLE WILSON,
15
     individually and d/b/a/ IB PUBLIC
16   HOUSE
17                                    Defendant.
18
19         This case comes before the Court on Defendant’s motion to vacate default judgment.
20   The Court has not entered default judgment against Defendant, but a default has been
21   entered. Therefore, the Court construes the motion as one to vacate the default. Plaintiff
22   does not oppose the motion. Therefore, Defendant’s motion to vacate the default is
23   granted. In light of this ruling, Plaintiff’s motion for default judgment is denied as moot.
24   Defendant shall file her Answer to the Complaint on or before February 21, 2020.
25         IT IS SO ORDERED.
26   Dated: February 14, 2020
27
28

                                                     1
                                                                               19cv1744 DMS (WVG)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
         19cv1744 DMS (WVG)
